Order entered September 20, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00027-CR

                 EX PARTE ANGEL GUADALUPE TORRES

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. WX19-90191-J

                                      ORDER

      We REINSTATE this appeal.

      We abated for a hearing to determine the status of this appeal, whether

appellant desired to prosecute the appeal, the status of the reporter’s record, and the

completeness of the clerk’s record. The trial court made findings of fact on

September 1, 2021.

      We ADOPT the trial court’s findings that:

      •       Appellant desires to prosecute the appeal. Appellant is now indigent
and entitled to proceed without payment of the cost of the record.

      •     Hearings were conducted on September 20, 2019 (a substantive
hearing on the merits of the writ application) and October 9, 2020 (regarding
appellant’s desire to appeal), court reporter’s Melissa Maxwell and Kimberly
Xavier took those hearings, and the reporter’s record will be filed by September
15, 2021.

       •      The July 27, 2020 clerk’s record and the May 4, 2020, December 2,
2020, and March 17, 2021 supplemental clerk’s records contain all the documents
necessary to the disposition of this appeal with the exception of the trial court’s
docket sheet referencing the trial court having listened to the writ hearing
testimony on September 20, 2019. A copy of that docket sheet is attached to the
trial court’s September 1, 2021 findings of fact contained in the supplemental
clerk’s record filed September 8, 2021.

       We note that the reporter’s record was filed September 7, 2021.

       On the Court’s own motion, we ORDER appellant’s brief DUE by October

18, 2021. The State’s brief is DUE thirty days after appellant’s brief is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Audra

Riley, Presiding Judge, Criminal District Court No. 3, and to counsel for all

parties.

                                               /s/   LANA MYERS
                                                     JUSTICE